Notice of Allowance

Response to Arguments

Applicant’s arguments filed on December 20, 2015, with respect to claim(s) 1, 8 and 15 have been fully considered [see applicant’s arguments pg. 11-12]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

4. (Currently Amended) The method of claim 1, wherein each schedule in the set of schedules is determined based on a dynamic value of the first parameter applied to the workover time for the respective well.

11. (Currently Amended) The computer-readable storage medium of claim 8, wherein each schedule in the set of schedules is determined based on a dynamic value of the first parameter applied to the workover time for the respective well.
18. (Currently Amended) The system of claim 15, wherein each schedule in the set of schedules is determined based on a dynamic value of the first parameter applied to the workover time for the respective well.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 1, 8 and 15, the claims are allowed for the reasons provided in the office action mailed on May 20, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685